Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 10/09/2020:
Claims 1-20 have been examined.
Claims 11-16 have been allowed.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “draper belt;” “first draper belt;” “second draper belt;” “one or more draper belts” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
2.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show “draper belt;” “first draper belt;” “second draper belt;” “center draper belt;” “one or more draper belts;” “header draper belts;” “individual draper belts on each side;” “conveyor;” “feeder house delivery mechanism” as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
1.	The disclosure is objected to because of the following informalities: Para [0023] of the specification, at least as published, states that “draper center belt guides the material into the feeder house;” while Para [0031] of the specification, at least as published, states that “.. severed crop material is moved through a conveyor in feeder house;” and while Para [0093] of the specification, at least as published, states that “… the feeder house delivery mechanism is (e.g., a center belt perpendicular to the header draper belts),” which is unclear which exactly system element feeds/guides/moves/delivers crop material into feeder housing. Additionally, neither draper belt(s), no  conveyor, or feeder house delivery mechanism are shown in the drawings, which is also unclear which exactly system element feeds/guides/moves/delivers crop material into feeder housing. Clarification and/or appropriate correction is required. 
For the purpose of this examination, and for the prior art search strategy purposes, it will be interpreted that the claimed “draper belt(s)” is or can be also “conveyor belt(s),” or “feeder house delivery mechanism belt(s),” because they all feed/guide/move/deliver crop material into feeder housing of the agriculture work machine/harvester.

Claim Objections
1.	Claims 1 and 11 objected to because of the following informalities: it is recommended to insert a colon (:) – punctuation mark at the ends of the claim preambles. Appropriate correction is required.
2.	Claim 8 objected to because of the following informalities: it is recommended to rewrite the claim preamble as the following: 8. The agricultural work machine of claim 1  Appropriate correction is required.
3.	Claim 9 objected to because of the following informalities: it is recommended to rewrite the claim preamble as the following: 9. The agricultural work machine of claim 1further comprising: an operator interface controller … Appropriate correction is required.
4.	Claim 17 objected to because of the following informalities: it is recommended to rewrite the claim preamble as the following: 17. The computer implemented method of claim 11  Appropriate correction is required.
5.	Claim 18 objected to because of the following informalities: it is recommended to rewrite the claim preamble as the following: 18. The computer implemented method of claim 17  Appropriate correction is required.

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “predictive map generator;” “predictive model generator;” “operator interface controller” in claims 1, 8-10 and 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-10 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	Claim limitations “predictive map generator;” “predictive model generator;” “operator interface controller,” in claims 1, 8-10 and 19-20,  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure(s), material(s), or acts for performing the entire claimed function and to clearly link the structure(s), material(s), or acts to the function. 
Examiner finds that although it is well known in the art that a software, a hardware or a firmware can be as functional components/elements of a vehicle, such as an agriculture harvester, as well as a software, a hardware or a firmware can be configured or programmed to carry out or perform well-known in the art method steps, such as “generating data set for map(s)/functional map(s);” “generating map(s)/functional map(s);” “generating model(s)/algorithm(s)/program(s)/predictive model(s)/algorithm(s)/program(s);” “generating user interface with data set for map(s)/map(s) representation;” “generating user interface with map(s)/map(s) representation,” it is unclear, as specified or described in the specification, as published or as originally filed, whether  the claimed/specified “predictive map generator;” “predictive model generator;” “operator interface controller” are or appear to be structure(s), or structure element(s)/component(s), or substructure(s) of other structures. The specification, as published or as originally filed, in numerous paragraphs and figures, provides support for what the claimed/specified “predictive map generator;” “predictive model generator;” “operator interface controller” can do, what they do, how they are being configured, how they are in connection(s) with other systems/subsystems, BUT, HOWEVER, the specification, as published or as originally filed, is silent about whether  the claimed/specified “predictive map generator;” “predictive model generator;” “operator interface controller” are structure(s), or structure element(s)/component(s), or substructure(s) of other structures. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For the purpose of this examination, the Examiner will interpret the “predictive map generator;” “predictive model generator;” “operator interface controller,” to be actual units or similar hardware devices, such as a CPU Control Processing Unit; thereby providing structure to the body of the claim.
1.1.2	Claim 2 recites the limitation/feature “a draper belt,” in the body of the claim, which is unclear whether this is the same “draper belt” that is claimed in claim 1 that claim 2 depends on, or these are different “draper belts” in claims 1 and 2. Clarification is required. 
	For the purpose of this examination, it will be interpreted that the “a draper belt” in claim 2 is the same “draper belt” that is claimed in claim 1 that claim 2 depends on.  
1.1.3	Claim 3 recites the limitation “the first draper belt” in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
1.1.4	Claims 2-10 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
	
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.1         Claims 8 and 17-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
1.1.1	Claim 8 recites, in the body of the claim,  “predictive draper belt model.”  Therefore claim 8 is non-statutory because it is directed towards software, per se, lacking storage on a medium, which enables any underlying functionality to occur. It is not clear whether instructions are in executable form and therefore there is no practical application.
1.1.2	Claim 17 recites, in the body of the claim,  “predictive draper belt model.”  Therefore claim 17 is non-statutory because it is directed towards software, per se, lacking storage on a medium, which enables any underlying functionality to occur. It is not clear whether instructions are in executable form and therefore there is no practical application.
1.1.3	Claim 18 recites, in the body of the claim,  “second predictive draper belt model.”  Therefore claim 18 is non-statutory because it is directed towards software, per se, lacking storage on a medium, which enables any underlying functionality to occur. It is not clear whether instructions are in executable form and therefore there is no practical application.
1.1.4	Claim 19 recites, in the body of the claim,  “predictive agricultural model.”  Therefore claim 19 is non-statutory because it is directed towards software, per se, lacking storage on a medium, which enables any underlying functionality to occur. It is not clear whether instructions are in executable form and therefore there is no practical application.
1.1.5	Claim 20 rejected under 35 U.S.C. 101 because of its dependency on rejected independent claim 19, and for failing to cure the deficiencies listed above.

ALLOWABLE SUBJECT MATTER
1.	In regards to claims 11-16, the following is an examiner’s statement of reasons for allowance: 
In regards to claims 11-16, in performing initial search, the examiner was able to find the closest prior art of record, which is Füchtling (US 10412887B2) taken either individually or in combination with other prior art of VANDIKE (US 20220110255A1), Laukka (US 8770501B2), Viny (US 20140102955A1) and Helgason (US 20080192987A1), who describe a combine harvester that includes a belt cutting unit comprising a center belt for conveying harvest to an intake roller and/or to an intake channel of a grain conveyor, and a transverse conveyor belt disposed each on the left-hand side and the right-hand side of the center belt, to convey harvest to the center belt; the center belt, left-hand and right-hand transverse conveyor belts behind a cutter bar, seen in the direction of travel, with each being operated with an individual belt speed; the combine harvester and/or belt cutting unit that has a control unit configured to automatically control the belt speeds of the left-hand and right-hand transverse conveyor belts as a function of a forward travel speed, and the belt speeds of the center belt as a function of the forward travel speed or as a function of the belt speeds of the left-hand and right-hand transverse conveyor belts.
In regards to claims 11-16 only, Füchtling (US 10412887B2) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
generating a functional predictive agricultural map of the field that maps predictive control values to the different geographic locations in the field based on the values of the topographic characteristic in the prior information map and based on the value of the draper belt speed corresponding to the geographic location; and 
controlling a controllable subsystem based on the geographic position of the agricultural work machine and based on the control values in the functional predictive agricultural map.
2.	Claims 1 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
3.	Claims 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
4.	Claims 2-10 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
5.	Claims 8, 17-18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662